Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 31, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he failed to comply with registration requirements.
Claimant, whose first language is Spanish, applied for unemployment insurance benefits after his employment at a hotel ended. Claimant was denied benefits and he requested a hearing. Claimant continued to certify for benefits until he received a decision after the hearing which sustained the *860disqualification. Claimant appealed this decision but did not continue to certify for benefits because he “thought that they were not going to give [him] anything”. The disqualification was later overruled and claimant then reported to the local unemployment office and attempted to certify for benefits for the weeks that he had missed. The Unemployment Insurance Appeal Board ultimately ruled that claimant could not recover for the period in which he failed to comply with reporting requirements.
We affirm. Certifying for benefits in accordance with the Labor Law and the applicable regulations is a necessary prerequisite to eligibility for benefits (see, Matter of Howard [Levine], 43 AD2d 52, 54). Although this failure can be excused where good cause is demonstrated (see, id.), here we find substantial evidence to support the Board’s decision (see, Matter of Caronna [Sweeney], 241 AD2d 651, 652). The forms provided to claimant specifically informed him in Spanish that he was to continue certifying for benefits during the appeal process and he concedes that he asked no questions in this regard. A local unemployment office supervisor testified that all employees are instructed to always tell claimants to certify for benefits when unemployed; therefore, we find no reason to disturb the Board’s finding that claimant’s excuse that he was misinformed was not credible (see, Matter of Sulenski [Sweeney], 233 AD2d 740, 741).
Mikoll, J. P., Mercure, White, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.